Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the system of independent claim 13 and the system of independent claim 19.  The prior art is particularly deficient regarding a housing fixedly secured external to the vehicle; an extendable camera configured to image a side and/or rear view from the vehicle and to extend from and retract into the housing; and an actuator configured to urge the extendable camera out of and into the housing; wherein the actuator is configured to extend the extendable camera a first distance for the vehicle not towing a trailer and to extend the extendable camera a second distance greater than the first distance for the vehicle towing a trailer, as recited by claim 13.  The prior art is also particularly deficient regarding a housing fixedly secured external to the vehicle; an extendable camera configured to image a side and/or rear view from the vehicle and to extend from and retract into the housing; and an actuator configured to urge the extendable camera out of and into the housing; and a controller configured to manage opening and/or closing of a handle-less door of a vehicle automatically under power release remotely and/or directly via a user operated switch, as recited by claim 19.  Claims 2-12, 14-18, and 20-21 are dependent upon claims 13 and 19, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482